Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 2 January 1788
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen—
            
              Jany. 2. 1788.
            
          
          I last night received your favour of the 25th. of last month— Mr. Jefferson has received lately by Commodore Jones further proceedings of Congress, which perhaps may have altered his sentiments of the Propriety of paying off the 51.000 florins to Mr. Fizeau & Co: as I apprehend Congress have made a different arrangement for that purpose— For myself, Gentlemen, I should be glad with all my heart to comply with your request to me, to desist from accepting further drafts for account of the United states, and shall certainly do so as far as possible
          But I am sorry to inform you, that I shall be obliged to draw upon Messrs Pullers, on your account and consequently on account of the United states, for a large sum of money in the Course of this & the next month— You may have seen in the public Prints that in consequence of my request to Congress, almost a year ago. I am now permitted to return to America in the spring— As I shall not think it prudent to embark before the Vernal Equinox, I must draw for Cash to live on for three months at least to come which will ammount to six hundred Guineas—we will say— There is allowed by a standing resolution of Congress to every foreign minister six

hundred & 25 pounds, to pay his expences of preparations & Voyage home—& where there is a family & furniture as in my case it will be found little enough— There are some debts of the United states to be paid here moreover, before I go. so that I can’t hope to get away without drawing for 15 or 1600 Guineas—
          Besides this Colonel Smith the secretary of the Legation of the United states here must have the means of living & the means of returning home with his family to what amount his demands will arise I know not yet— upon the whole, I shall use on my own part as I ever have done the utmost frugality in my power but I cannot avoid drawing for those sums— Tho’ Mr. Fizzeaux 51.000 Guilders should remain unpaid, till the plan of Congress takes effect— In order to save the expences of a Journey to the Hague & Amsterdam, amongst other reasons—I shall not go in Person to take leave of their High Mightinesses— I take the liberty to communicate to you in Confidence, a Copy of the resolution of Congress by which I am recalled— Delicacy would have forbidden me to communicate it, to any one in Holland, before it was communicated to their High Mightinesses and the Prince, if it had not been already printed in all the American Newspapers & taken from thence into those of Europe to you Gent. & your family’s I wish the compliments of the season & to wish all happiness & prosperity.
          Yours.
          
            J. A.
          
        